Citation Nr: 0123777	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to March 
1946.  The veteran died in April 1996.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) by the Regional Office 
(RO) in Manila, the Republic of the Philippines, which, in 
pertinent part, denied service connection for cause of death.  
In May 1999, the Board remanded this claim to the RO for 
additional development.  After complying with the remand 
instructions to the extent possible, the RO returned the 
claim to the Board for further appellate review.  

In July 2000, the Board denied the claim for entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the BVA decision to the United States 
Court of Appeals for Veterans Claims (Court).  On April 12, 
2001, the Court vacated the July 2000 BVA decision and 
remanded it to the BVA for readjudication and further 
development, if necessary, consistent with the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2096-97 (2000). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal for entitlement to 
service connection for the cause of the veteran's death.

2.  The veteran died in April 1996.  The death certificate 
reflects the immediate cause of death as recurrent lymphoma.  
Other significant conditions contributing to death were 
listed as myelodysplastic syndrome and nasopharyngeal 
carcinoma.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound to the 
left arm, malaria and chronic sinusitis.  

4.  The record is silent for evidence or opinion that the 
veteran's cancer had its onset during service or within one 
year of his discharge from service.  

5.  The most probative evidence reflects no relationship 
between the cause of the veteran's death and the service-
connected residuals of a shell fragment wound to the left 
arm, malaria or chronic sinusitis.

6.  Competent medical evidence of a nexus between the cause 
of the veteran's death and any other incident of service has 
not been presented.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, this 
liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's cause-of-death 
claim have been properly developed.  Various private medical 
records and physician statements, the veteran's available 
service medical records, and VA medical opinions dated in 
January, September and December 1999 have been associated 
with the claims file.  In this regard, the Board notes that, 
in a June 1999 letter, the RO asked the appellant to provide 
the names and addresses of all medical care providers for the 
veteran from April 1986 until his death in April 1996 and 
that, in a July 1999 response, the appellant supplied the 
name and address of only one physician, H. S. P., M.D., and 
did not provide additional treatment records.  Moreover, in a 
June 1999 affidavit, Dr. H. S. P. indicated that the 
veteran's records had been destroyed during an October 1998 
flood.  The Board observes that where records are 
unavailable, "the VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The 
Board further finds that the appellant was provided with 
adequate notice as to evidence needed to substantiate her 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Thus, no further assistance to the appellant is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.  38 U.S.C.A. § 5301A 
(West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for the cause of the 
veteran's death because the RO has complied with the notice 
provisions of the VCAA.  The July 2000 Board decision, May 
1998 SOC and March 1999 and March and May 2000 supplemental 
statements of the case specifically notified the appellant of 
the requirements needed for entitlement to service connection 
for the cause of the veteran's death.  The appellant was 
notified that there must be evidence, which links the fatal 
disease to a period of military service or an already 
service-connected disability.  Moreover, all of the relevant 
evidence of record was considered.  As such, the Board finds 
that there has been no prejudice to the appellant that would 
warrant another remand, the appellant's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's service medical records does not 
reveal any complaints or diagnoses of, or treatment for, 
cancer during service.  They do reflect treatment for chronic 
sinusitis, etiology unknown, and a left arm wound.

In a March 1949 rating decision, the RO granted entitlement 
to service connection for residuals of a shell fragment wound 
to the left arm with retained foreign body, evaluated as 10 
percent disabling, effective March 12, 1946.  The RO also 
granted entitlement to service connection for residuals of 
chronic sinusitis and malaria in May 1949 and January 1950 
rating decisions, respectively, assigning noncompensable 
disability ratings, effective March 12, 1946.  

The veteran died in April 1996.  The death certificate shows 
the cause of death as recurrent lymphoma, noting that the 
time interval between onset and death as "years."  Other 
significant conditions contributing to death but not related 
to the cause were noted as myelodysplastic syndrome and 
nasopharyngeal carcinoma.  

In an August 1997 statement, Dr. H. S. P. indicated that he 
initially treated the veteran in February 1974 for weak lungs 
and continued treatment for approximately one year, at which 
time the veteran's condition improved.  He noted that the 
veteran returned in April 1986 and March 1990 for check-ups 
and complained of numbness and pain over the site of his left 
arm shell fragment wound.  Dr. H. S. P. found nothing 
significant.  The physician opined that the veteran's 
nasopharyngeal cancer and recurrent lymphoma could be related 
to his left arm injury, as it was a strong tenet that trauma 
and cancer have a cause-and-effect relationship over time.  

In January 1999, a VA physician opined that there was no 
relation whatsoever between the left arm injury and the 
development of nasopharyngeal carcinoma.  It was noted that 
the etiology of nasopharyngeal cancer, like other 
malignancies, was still unknown although there was a study on 
the relationship of nasopharyngeal cancer to Epstein-Burr 
virus, in that during cobalt therapy of nasopharyngeal 
cancer, the titer of the virus becomes lower, but this was 
still experimental.  

In May 1999, the Board remanded the issue of entitlement to 
service connection for the cause of the veteran's death to 
the RO for treatment records from Dr. H. S. P., treatment 
records of medical care providers from April 1986 until the 
time of the veteran's death, any VA treatment records, and 
for a VA specialist opinion.

In a June 1999 letter to the appellant, the RO requested the 
names and addresses of all medical care providers for the 
veteran from April 1986 until his death in April 1996, the 
names and addresses of all medical care providers who treated 
the veteran for lymphoma and nasopharyngeal cancer, and the 
names of any VA medical facilities where the veteran received 
medical treatment.

In a June 1999 affidavit, Dr. H. S. P. stated that the 
veteran was under his care in the years 1974, 1986, and 1990 
as an outpatient.  He also stated that the veteran was 
treated for "Koch's pulmonary" in 1974 and persistent pain 
in the left auxiliary area, the site of a foreign body 
sustained during service.  Finally, the physician stated that 
the medical records of the veteran could not be located 
because they and most of his other outpatient records were 
destroyed during a flood in October 1998.

In a July 1999 response to the RO's June 1999 letter, the 
appellant submitted the name and address of Dr. H. S. P. only 
and no additional medical treatment information.  

In a September 1999 VA opinion, the specialist noted that 
malignant lymphomas are neoplastic transformations of cells 
that reside predominantly in lymphoid tissues.  There are 
certain diseases and exposures associated with increased risk 
of the development of malignant lymphoma, but there has been 
no mention of malaria, which is a protozoal infection, as one 
of those diseases.  The VA specialist also noted that 
lymphoma has never been mentioned as one of the acute/chronic 
complications of malaria and trauma coming from a gunshot 
wound has not been implicated in the development of lymphoma.  
He cited a treatise on the principles of internal medicine.  
The specialist further noted that myelodysplastic syndromes 
are intrinsic disorders of the hematopoietic pluripotential 
stem cell, which is noted most frequently in older people.  
The etiology of these disorders is still unclear, although 
some patients appear to develop the syndrome secondary to 
chemotherapy particularly alkylating agents with or without 
chemotherapy.  Moreover, there has been no mention of malaria 
or trauma from a gunshot wound injury to a distant site as 
causing or even increasing the risk of developing 
nasopharyngeal cancer.  The examiner opined that the 
veteran's left arm injury or malaria could not have 
contributed to or caused the recurrent lymphoma or 
nasopharyngeal cancer.  

In December 1999, the RO received an opinion from another VA 
specialist, which stated that chronic sinusitis could be an 
effect of nasopharyngeal carcinoma because the carcinoma 
blocks the drainage of the sinus covered, but it "does not 
contribute to or cause death -- causing conditions of 
recurrent lymphoma, and/or nasopharyngeal carcinoma."  

In an April 2000 statement, Dr. H. S. P reiterated that the 
relationship between trauma or injury to the tissue could 
eventually lead to the development of neoplasm and such was a 
universal tenet in medicine described in almost every medical 
textbook.  

Analysis

A disability is service connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303(a) (2000) (stating basic requirements for 
entitlement to service connection).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as malignant tumors, will 
be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310, 3.312 (2000); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant's principal argument is that the veteran's 
service-connected disabilities of residuals of a shell 
fragment wound to the left arm, and malaria and chronic 
sinusitis caused or were related to his lymphoma and 
nasopharyngeal carcinoma. 

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighing the evidence for and against her claim.  However, 
for the following reasons, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

The evidence shows that the veteran died in April 1996.  At 
the time of his death, service connection had been 
established for residuals of a shell fragment wound to the 
left arm, rated as 10 percent disabling, and malaria and 
chronic sinusitis, rated noncompensably disabling, 
respectively.  None of these disabilities were listed as 
either the immediate or contributory cause of death.  The 
death certificate listed the immediate cause of death as 
recurrent lymphoma and myelodysplactis syndrome and 
nasopharyngeal carcinoma as other significant conditions 
contributing to death but not related to the cause.  There is 
no competent medical evidence of record of a nexus between 
the veteran's service-connected disabilities and his death.  

In this case, the record contains four medical opinions on 
the question of whether the veteran's cancers are related to 
service.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to these medical opinions, the Court has 
held that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

There is some medical evidence that supports a finding that 
the veteran's nasopharyngeal cancer and recurrent lymphoma 
are causally related to service.  The veteran's physician, 
Dr. H. S. P. opined that the veteran's nasopharyngeal cancer 
and recurrent lymphoma could be related to his service-
connected left arm injury, as it was a strong tenet that 
trauma and cancer have a cause-and-effect relationship over 
time.  However, three VA physicians have opined that there is 
no relationship between the veteran's left arm injury, 
malaria, and chronic sinusitis and the development of 
nasopharyngeal cancer or recurrent lymphoma.  The September 
1999 VA opinion includes a discussion of the makeup of 
malignant lymphoma cells and myelodysplastic syndromes.  The 
VA specialist cited a medical treatise in support of his 
statements.  Although Dr. H. S. P. states the proposition of 
a relationship between trauma or injury leading to the 
development of neoplasm is a universal tenet in medicine; his 
opinion is essentially conclusional.  Dr. H. S. P.'s nexus 
opinion does not indicate the basis of the opinion to be 
specific clinical or test findings, and it is not accompanied 
by additional medical comment or clinical treatment records. 
Such an unsupported opinion seems more in response to the 
appellant's assertions and need for a nexus opinion than 
actual evidence in the record.  The Court has found that the 
Board may consider a physician's opinion to be of less weight 
and credibility when the basis of the opinion is shown to be 
less than complete or contradicted by other evidence.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  Nor is the 
Board bound to accept medical opinions or conclusions, which 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Hence, the Board finds 
that Dr. H. S. P.'s opinion of a relationship between the 
veteran's nasopharyngeal cancer and recurrent lymphoma and 
service to be unpersuasive.

The Board finds that the three VA specialists, who found no 
nexus between the veteran's service-connected disorders and 
his recurrent lymphoma, nasopharyngeal cancer and 
myelodysplastic syndrome, are of far more probative weight 
when compared to the statements of Dr. H. S. P.  The 
specialists reviewed the claims file, to include the service 
and post-service medical records, for the specific purpose of 
determining whether the veteran's service-connected 
disabilities were related to the veteran's recurrent lymphoma 
or nasopharyngeal cancer.  The January 1999 VA specialist 
opined that there was no relation whatsoever between the 
veteran's left arm injury and the development of 
nasopharyngeal carcinoma, noting that the etiology of 
nasopharyngeal cancer was still unknown.  The September 1999 
VA specialist noted that lymphoma has never been mentioned as 
one of the acute/chronic complications of malaria and that 
trauma arising from a gunshot wound has not been implicated 
in the development of lymphoma, citing a treatise on the 
principles of internal medicine.  He further noted that 
myelodysplastic syndromes, noted most frequently in older 
people, are an intrinsic disorder of the hematopoietic 
pluripotential stem sell and that their etiology was still 
unclear.  Moreover, neither malaria nor trauma from a gunshot 
wound injury to a distant site has been mentioned as a cause 
of or an increased risk for development of nasopharyngeal 
cancer.  Thus, the September 1999 VA specialist opined that 
the veteran's left arm injury or malaria could not have 
contributed to or caused the recurrent lymphoma or 
nasopharyngeal cancer.  Finally, the December 1999 VA 
specialist stated that chronic sinusitis could be caused by 
nasopharyngeal carcinoma because the carcinoma block sinus 
drainage, but chronic sinusitis does not contribute to or 
cause death, causing conditions of recurrent lymphoma and/or 
nasopharyngeal carcinoma.  In addition to these unfavorable 
opinions, the absence of clinical evidence of symptoms during 
service and for an extended period after service tend to 
support the VA specialists' conclusions that the veteran's 
recurrent lymphoma, nasopharyngeal cancer and myelodysplastic 
syndrome were not attributable to service.

The Court made it clear in Tirpak v. Derwinski, 2 Vet. App. 
609 (1992), that medical possibilities and unsupported 
medical opinions carry negligible probative weight, 
commenting that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the disorder claimed or the relationship thereto.  
Service connection may not be predicated on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2000).  The Board concludes that Dr. H. S. P.'s opinion that 
trauma or injury to tissue could eventually lead to the 
development of neoplasm is too speculative to warrant 
entitlement to service connection for the cause of the 
veteran's death, particularly in light of the opinions of the 
three VA specialists, who had the benefit of a review of the 
veteran's file.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection). 

The Board notes that the appellant has not alleged that any 
other incident of service caused or contributed substantially 
or materially to the cause of the veteran's death, nor does 
the record reflect any evidence indicating that the veteran's 
death was caused by or related to any other incident of 
service.  

The appellant may believe that there was a causal 
relationship between the veteran's service-connected 
disabilities and his death.  However, the Board notes that 
there is no indication that the appellant possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for her statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, the record is silent for any evidence of 
nasopharyngeal carcinoma or recurrent lymphoma within one 
year of the veteran's discharge from service.  Thus the cause 
of the veteran's death may not be presumed to have been 
incurred in service.  Hence the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and must be denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



